Citation Nr: 0102459	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for gastroesophogeal 
reflux disease (GERD).  

2.  Entitlement to an original rating in excess of 40 percent 
for a postoperative herniated nucleus pulposus (HNP) of the 
lumbar spine.  

3.  Entitlement to an original rating in excess of 10 percent 
for dislocation of the left shoulder.  

4. Entitlement to a compensable rating for left chest pain 
due to a cardiovascular procedure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1998.  

This matter comes before the Board on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  




FINDINGS OF FACT

1.  GERD was not present during service and has not been 
shown present by competent medical evidence subsequent to 
service.  

2.  Postoperative HNP is best classified as severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  There is no demonstration of the 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
that could be classified as pronounced intervertebral disc 
syndrome.  

3.  Dislocation left shoulder is manifested by some 
limitation of motion, but without limitation of the arm to 
shoulder level.  

4.  Service-connected residuals of cardiovascular procedure 
consist of subjective complaints of pain at a left chest site 
without objective demonstration of tenderness or limitation 
of function.  


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

2.  The criteria for an original rating in excess of 40 
percent for postoperative HNP have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 5293. 
(2000).   

3.  The criteria for an original rating in excess of 10 
percent for left shoulder dislocation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
5203. (2000).  

4.  The criteria for a compensable rating for left chest pain 
due to cardiovascular procedure have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 4.31, Part 4, 
Codes 7803, 7804, 7805. (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In evaluating this case as a whole, the Board must also note 
that recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and  (ii) 
indicates that the disability or symptoms may be 
associated with the claimant's active military, 
naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to 
make a decision on the claim.  

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that the RO has complied with the new 
requirements set out in Public Law 106-475 with respect to 
the veteran's claims.  The record shows that all pertinent 
medical records identified by the veteran have been obtained 
and that the current record is sufficient to properly decide 
these claims.  The veteran has also been provided appropriate 
VA examinations with respect to these claims and has been 
advised by the RO of the bases for the denial of these claims 
and, consequently, the kind of medical evidence needed to 
support his claims.  The veteran has neither indicated (nor 
is it shown) that additional favorable medical evidence or 
opinions are obtainable or exist.  Consequently, there is no 
need for additional evidentiary or procedural development 
under the revised law.  

Service Connection for GERD

Service medical records are negative as to the presence of 
GERD or any chronic gastroesophageal disorder.  Post service 
medical records are also negative as to any definitive 
diagnosis of GERD or any chronic gastroesophageal disorder.  
On VA examination in July 1998, the VA examiner specifically 
stated that GERD was not found on examination.  The veteran 
has neither submitted nor identified any competent medical 
evidence sufficient to establish the presence of GERD.  

At a hearing in November 1999, the veteran testified that he 
has always had heartburn, but had learned to deal with it.  
He reported that he self medicated this condition in service, 
but had no official treatment in service.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  For a 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The Board has considered the veteran's contentions and 
testimony with respect to GERD.  However, the veteran, as a 
layman, is not competent to establish the current presence of 
GERD or relate it to his period of service.  There is no 
competent medical evidence to show its presence either during 
or subsequent to service.  As noted above, the VA examiner in 
1998 specifically found that GERD was not present.  Since the 
claimed disability is not shown by the medical evidence of 
record, there is no sound basis for the award of service 
connection.  The preponderance of the evidence is clearly 
against the veteran's claim for this benefit.  

The Herniated Nucleus Pulposus of the Lumbar Spine

The veteran developed HNP during service and underwent 
surgery at the L5,S1 level in 1991 and 1997.  On VA 
examination in July 1998, radiating pain to the right buttock 
and leg was noted.  On examination, forward flexion was to 90 
degrees, extension was to 30 degrees, lateral flexion to 25 
degrees and rotation to 20 degrees.  Straight leg raising was 
to 90 degrees without pain.  The veteran could walk on his 
heels and squat without difficulty.  Numbness of the right 
4th and 5th toes was noted. 

The veteran was treated for multiple ailments including his 
low back pain with radicular symptoms at a service department 
facility during 1998-99.  A June 1999 letter from a 
consulting neurologist showed that he had examined the 
veteran that month and found that strength was normal 
everywhere, except that he could only go up on his toes one 
time on the right.  Straight leg raising was modestly 
abnormal on the right and negative on the left.  The 
consultant felt that the veteran had neuropathic pain and 
should be treated for this.  He did not think further back 
surgery was indicated due to the danger of infection.  

In July 1999, a cardiovascular consultant noted by history 
that the veteran's continuous low back pain was particularly 
bothersome and that the veteran felt he was losing strength 
in his lower extremities.  Pertinent impression in this 
regard was low back pain and chronic disc disease.  

The veteran was reexamined by the VA in August 1999.  It was 
noted that the veteran's pain had progressively gotten worse 
since the 1998 examination.  It was described as low back 
pain radiating down the back of the right lower extremity to 
the right foot.  He had been on medication since December 
1998, which helped his symptoms.  The veteran had two braces, 
which he used several times a month.  He worked in a 
Commissary and his lifting was limited to 20-25 pounds.  He 
had significantly limited his recreational walking and 
swimming due to his back.  On examination of the right leg, 
hypesthesia was evident in the 4th and 5th toes and to a 
lesser degree in the 3rd toe, lateral thigh, leg, and the 
dorsal and plantar surfaces of the lateral right foot.  He 
could not walk on his toes or heels and could not squat.  

Straight leg raising was to 20 degrees on the right with low 
back pain and to 40 degrees on the left.  Flexion of the back 
was to 50 degrees, extension was to 20 degrees, and lateral 
flexion and rotation was to 20 degrees on each side.  The 
examiner's impression indicated a postoperative lumbar 
laminectomy with recurrence of back pain and sciatica which 
was noted to be worse in the past year.  

At a hearing in November 1999, the veteran testified 
regarding his low back pain with radiation.  He described his 
symptoms and treatment.  He stated that he had a TENS unit 
for pain and also described his medications.  He reported his 
pain as a "4" on a scale of 5.  A rating action in December 
1999 increased the veterans rating to 40 percent effective 
from the date of the initial grant of service connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's disability 
is currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under this code, intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent evaluation.  A 40 percent 
evaluation under Diagnostic Code 5293 requires severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  

In light of review of the VA evaluations performed on the 
veteran's back, the Board finds no evidence to support a 
conclusion that the veteran meets the 60 percent evaluation 
under Diagnostic Code 5293.  38 C.F.R. §§ 4.40 and 4.45  
(2000) requires the Board to consider pain, swelling, 
weakness and excess fatigability when demonstrating the 
appropriate evaluation for the veteran's disability.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
all complaints of pain, fatigability, etc., shall be 
considered when put forth by the veteran.  However, in order 
for the veteran to prevail, there must be objective evidence 
to support the subjective complaints of functional loss due 
to pain.  In this regard, the Board finds that the most 
probative evidence of record are the findings reached by the 
VA examiners.  While the veteran's difficulties were noted, 
no objective medical evidence was provided to support an 
increased evaluation in the service-connected back 
disability.  The currently assigned rating fully contemplates 
the level of pain objectively supported on this record.  
Without consideration of the veteran's complaints of pain, 
the current 40 percent evaluation could not be justified. 

The Board has considered the possible assignment of other 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrable symptomatology.  Any 
change in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  In this case, the Board has 
considered whether another diagnostic code is more 
appropriate than one used by the RO.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  
The Board finds no basis to award the veteran a higher 
evaluation under a different diagnostic code.  The highest 
possible evaluation under 38 C.F.R. § 4.1a, Diagnostic 
Codes 5292 and 5295 (limitation of motion of the lumbar spine 
and lumbosacral strain) would be equal to that which the 
veteran is currently receiving under Diagnostic Code 5293.  
No objective medical evidence would support consideration of 
any other diagnostic code. 

The Board has also considered the applicability of "staged 
ratings."  However, after review of the veteran's 
symptomatology, the Board finds that the evidentiary record 
does not show any period (or "stage") where the severity of 
the veteran's HNP met or nearly approximated the criteria for 
a disability rating in excess of 40 percent under the 
applicable rating criteria.  

The Left Shoulder Disability

Service records show that the veteran injured his left 
(minor) shoulder in a fall in service in 1997.  Service 
retirement examination in February 1998 showed the upper 
extremities to be normal.  However, in his retirement medical 
history the veteran reported the 1997 shoulder injury and 
subsequent locking of the shoulder.  

On initial VA examination in July 1998, the veteran reported 
occasional locking of the shoulder, but that he could unlock 
it with manipulation.  Tenderness was noted over the left 
shoulder.  Initially, left shoulder abduction was to 90 
degrees, but on rolling his arm it was to 180 degrees, which 
was noted to be normal.  Adduction was to 40 degrees, flexion 
was to 170 degrees, extension was to 50 degrees, internal 
rotation was to 100 degrees and external rotation was to 15 
degrees.  The examiner's diagnosis was arthralgia, left 
shoulder.  

At his hearing on appeal in November 1999, the veteran 
reported having periodic partial dislocations and decreased 
range of motion of the left shoulder.  He reported that he 
could manipulate the dislocation back into place.  He also 
demonstrated that he had left arm movement both below and 
above the shoulder level.  He also reported that he could 
feel the dislocations coming on and prevent them.  

The veteran's service-connected left shoulder disability has 
been evaluated under 38 U.S.C.A. § 4.17a, Diagnostic 
Code 5203 (impairment of the clavicle or scapula) (2000).  
Under this code, dislocation of the clavicle or scapula 
warrants a 20 percent evaluation.  Nonunion of the clavicle 
or scapula, with loose movement, warrants a 20 percent 
evaluation.  Nonunion of the clavicle or scapula, without 
loose movement, warrants a 10 percent evaluation.  Severe 
malunion of the clavicle or scapula warrants a 10 percent 
evaluation.  Under 38 C.F.R. § 4.17a, Diagnostic Code 5202 
(impairment of the humerus) (2000), a loss of the humerus 
head warrants a 70 percent evaluation for the minor arm.  
Nonunion of the humerus warrants a 50 percent evaluation for 
the minor arm.  A 40 percent evaluation is warranted for a 
fibrous union of the humerus.  Recurrent dislocations at the 
scapulohumeral joint, with frequent episodes and guarding of 
the arm movements, warrants a 20 percent evaluation for the 
minor arm.  With frequent episodes and guarding of movement 
only at the shoulder level, a 20 percent evaluation is also 
warranted.  Malunion of the humerus with marked deformity or 
a moderate deformity also warrants a 20 percent evaluation.  

Arthritis due to trauma, substantiated by X-ray finding, will 
be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Even if arthritis was found, as the shoulder is 
being compensated under an appropriate diagnostic code, an 
evaluation of 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 is not warranted.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (limitation of motion of the arm) (2000).  Under 
this code, limitation of motion to 25 degrees from the side 
warrants a 40 percent disability evaluation for the major arm 
and a 30 percent evaluation for the minor arm.  Limitation of 
motion of the arm from midway between the side and shoulder 
level warrants a 30 percent evaluation for the major arm and 
a 20 percent evaluation for the minor arm.  Limitation of 
motion of the arm at the shoulder level warrants a 20 percent 
evaluation for both the major and minor arm.  

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca, 8 Vet. App. at 206-7.  The 
Court's holding requires the Board to consider whether an 
increased rating for the shoulder disability may be in order 
on three independent bases: (1) pursuant to the schedular 
criteria, i.e., if the medical examination test results 
reflect that range of motion of his arms are in fact limited, 
what rating should be assigned; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional range-of-motion loss in his 
left shoulder due specifically to his complaints of pain on 
use or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 
if there is additional range-of-motion loss in his shoulders 
due specifically to any weakened movement, excess 
fatigability, or incoordination.  

The regulation for musculoskeletal system functional loss in 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform 
the normal working movements of the body with 
normal excursions, strength, speed, 
coordination and endurance.  It is essential 
that the examination on which ratings are 
based adequately portray the anatomical 
damage, and the functional loss, which respect 
to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity[,] or the like.

38 C.F.R. § 4.40 (2000). 

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2000). 

The left shoulder disability does not warrant an increased 
rating under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
additional range-of-motion loss, weakness, excess fatigue or 
incoordination in the shoulder beyond the 10 percent 
evaluation.  It appears clear that he RO has taken into 
consideration the veteran's complaints of pain in awarding 
the veteran a 10 percent evaluation for his left shoulder 
disability.  Without taking into consideration the 
difficulties as noted within his testimony, the current 10 
percent evaluation could not be justified.  A review of the 
veteran's complaints in light of the reported clinical 
findings show that he is adequately compensated for the 
demonstrated level of disability by his 10 percent rating.  
While the veteran is shown to have some problems, it is not 
shown to be such as to warrant a higher rating under any of 
the diagnotic codes cited above.  

While the rating schedule provides for a disability rating of 
20 percent for several shoulder and arm disabilities, none of 
the medical evidence of record shows the existence of such 
conditions in the present case.  There is no medical evidence 
demonstrating ankylosis, impairment of the humerus, 
impairment of the clavicle, or impairment of the scapula.  
The cited difficulties indicate the minor nature of this 
disability.  The evidence indicates that he retains 
significant motion and use of the left shoulder.  The Board 
is of the opinion that the periodic partial dislocations with 
a slight decreased range of motion of the left shoulder are 
adequately compensated for by the current rating.  

The Left Chest Disability

In December 1998, the veteran filed a claim for service 
connection for left chest pain, which was said to be a 
residual of a surgical procedure.  At his hearing on appeal, 
the veteran described a sensation of pain, like being stuck 
with a tack.  He testified that the pain developed at the 
left chest site of the catheter insertion performed during 
service  He provided testimony that his pain began at the 
site on removal of the catheter and continued.  The veteran 
reported no other symptomatology associated with this 
incident and conceded that there was no residual impairment 
present.  

In a decision in December 1999, the hearing officer granted 
service connection and a noncompensable rating for the 
claimed condition on the basis that the veteran had undergone 
the procedure and that his testimony was convincing that he 
had a sensation of pain at the left chest site.  

Scars that are superficial and poorly nourished with repeated 
ulcerations warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2000).  Scars which are 
superficial and tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars shall be rated on the 
limitation of function of any part affected. 38 C.F.R. § 
4.118, Diagnostic Code 7805.  These codes do not provide for 
a zero percent evaluation, but a zero percent evaluation is 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.  

The veteran has subjective complaints of pain at a site on 
his left chest, but the clinical data of record shows no 
other symptomatology, nor has the veteran suggested that such 
symptomatology exists.  The veteran was awarded service 
connection based on his testimony that he has localized pain 
at this site.  The veteran's consistent claims in this regard 
and his supporting testimony at his hearing led the hearing 
officer to grant service connection.  However, neither the 
clinical evidence of record nor the veteran's testimony have 
identified symptomatology that would warrant a compensable 
rating under Codes 7803, 7804 or 7805, which are the most 
applicable rating codes in this case.  The Board must note 
that at his hearing the veteran conceded that he had no 
residual impairment other than the localized minor amount 
pain.  As noted above, when the requirements for a 
compensable rating are not met, a noncompensable rating is 
assigned under 38 C.F.R. § 4.31.  As a result, the Board 
finds that the preponderance of the evidence is against the 
assignment of a compensable rating in this case.  The Board 
has considered whether the veteran would be entitled to an 
increased rating based on some form of disability to the lung 
or underlying muscle or nerve.  However, the medical evidence 
of record and the veteran's statements would not support such 
a determination.  Accordingly, in light of these findings, 
the preponderance of the evidence is against a higher 
evaluation.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record for any service connected disability.  38 C.F.R. 
§ 3.321(b)(1) applies when the rating schedule is inadequate 
to compensate for the average impairment of earning capacity 
for a particular disability.  However, based on the veteran's 
statements and the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the recent 
evaluation, the Board finds that there is no evidence which 
the Board may consider as credible to indicate that the 
disability at issue impairs earning capacity by requiring 
frequent hospitalizations or because medication required for 
that disability interferes with employment.

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.


ORDER

Service connection for GERD is denied.  

An original rating in excess of 40 percent for postoperative 
HNP is denied.  

An original rating in excess of 10 percent for dislocation, 
left shoulder is denied.  

An original compensable rating for left chest pain due to 
cardiovascular procedure is denied.  


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals



 

